Citation Nr: 1219704	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  05-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970. He served in Vietnam from November 1969 to November 1970. 

This matter before the Board of Veterans' Appeals  (Board) arises from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, that determined that new and material evidence had not been received to reopen a claim for service connection for asbestosis. 

In February 2006, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2007, the Board remanded the claim.  In June 2009, the Board reopened and remanded the claim of service connection for a lung disability for additional development.  In February 2011, the Board again remanded the claim for service connection for a lung disability for further development.

The issues of entitlement to service connection for coronary artery disease and diabetic retinopathy secondary to service-connected diabetes mellitus, and increased ratings for erectile dysfunction and bilateral knee disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has asbestosis. 

2.  The preponderance of the evidence of record is against a finding that the Veteran has a lung disability that had its onset in service, or is otherwise related to service, including any in-service exposure to asbestos or herbicide agents. 


CONCLUSION OF LAW

The criteria for service connection for a lung disability are not met.  38 U.S.C.A. §§ 1103, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.300, 3.303, 3.307, 3.309, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2002, March 2003, June 2003, and October 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including malignant tumors, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, and VA has not promulgated any regulations, but there are some procedural guidelines.  McGinty v. Brown, 4 Vet. App. 428 (1993).  In May 1988, VA issued a circular on asbestos-related diseases that provided some guidelines for considering compensation claims based on exposure to asbestos, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular).  The DVB Circular was rescinded by the Director of the VA Compensation and Pension Service in September 1992, and, at that time its contents were added as paragraph 7.68 (now paragraph 7.21) of Part VI of the VA Adjudication Procedure Manual, M21-1 (Manual M21-1).  The provision does not give rise to enforceable substantive rights and does not create a presumption of exposure to asbestos.  Dyment v. West, 13 Vet. App. 141 (1999). 

According to Manual M21-1, Part VI, paragraph 7.21, the most common disease related to asbestos exposure is interstitial pulmonary fibrosis (asbestosis), and clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  In addition, it is stated that asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  In paragraph 7.21 it is also noted that cancers of the larynx and pharynx and the urogenital system (except the prostate) are also associated with asbestos exposure. 

The Veteran contends that his breathing problems and lung disability began in service, or are the result of either herbicide exposure or asbestos exposure in service.  He contends that he began to smoke in service and that his asthma was secondary to smoking and thus began while he was in service.  The Board notes that for compensation claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active duty service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300(a) (2011).  Therefore, to the extent that the Veteran claims any lung disability based on the lung disability being due to the use of tobacco products, that claim must be denied.

The Veteran also contends that he began to have a chronic cough in service and that the cough has not ceased since service.  He contends that while he was in quartermaster school in Fort Lee, Virginia, he was exposed to asbestos that was in the old government building in which he was housed.  He contends that while he was in Vietnam, he handled clothes worn by other Veterans who were exposed to asbestos.  He contends that he worked with both red and white phosphorus in the laundry.  He contends that he has two long scars across his lungs due to asbestos and that he had had problems with his lungs prior to working for the railroad. 

Service personnel records show that the Veteran's military occupational specialty was "laundry, bath, and imprg."  Service medical records are negative for complaints, diagnosis, or treatment for any lung or breathing condition. 

VA treatment records show that in February 1971, a chest X-ray showed no evidence of an active lung disease.  In July 1972, a chest X-ray showed no active infiltrative lung disease.  In November 1974, a chest X-ray showed some nodular densities in the left hilar region showing no appreciable radiographic change compared to the 1972 X-ray.  In October 1976, a chest X-ray showed no active infiltrative lung disease. 

Private treatment records show that in July 1981, the Veteran had considerable coughing and was prescribed Vibramycin. 

An April 1994 private physician statement shows that the Veteran suffered from shortness of breath and wheezing.  It was noted that he had chronic bronchitis and a spot on his left lung. 

On June 1994 VA Agent Orange examination, the Veteran reported problems with his lungs for 15 years.  He had been on a variety of bronchodilators and inhalers.  He suffered from wheezing, coughing, sputum production, and shortness of breath with exertion after walking two blocks.  He had not been treated for a fungus of the lungs.  He stated that he had not smoked in many years.  Physical examination resulted in the diagnosis of asthmatic bronchitis.  A chest X-ray showed that the lungs were clear. 

A November 1996 private physician statement shows that the Veteran's medical problems included bronchitis and asthma.  A May 2000 private physician statement shows that the Veteran was receiving treatment for asthma. His symptoms included wheezing and tightness of the muscles in the upper chest.  The physician stated that most of those symptoms were secondary to cigarette use. 

A September 2000 private treatment record shoes that the Veteran had pleuritic chest pain and some shortness of breath with a persistent cough.  It was noted that he had a history of asbestosis.  Physical examination revealed mild expiratory wheezes.  Tympanic membranes were pearly gray.  The assessment was asthma and asbestosis. 

A March 2001 VA treatment record shows that the Veteran denied smoking.  He had worked as a machinist until 1982.  He denied any cough or shortness of breath.  

In September 2001, the Veteran reported having shortness of breath which he related to asbestos exposure and agent orange exposure in service.  He stated that he did not smoke.  A November 2001 record shows a history of asthma. 

A July 2002 private hospital record shows a reported history of exposure to asbestos.  An October 2002 private physician statement lists a diagnosis of asthma. 

A June 2003 private treatment record show a history of obstructive and restrictive lung disease secondary to asbestos exposure.  In May 2003, the Veteran reported to his private physician that he had had asbestosis for a long time.  He stated that he was exposed to asbestos at the railroad and found out about his condition three years previously.  He had worked for the railroad from 1970 to 1985 as a machinist working with brake shoes and asbestos materials.  In the army he had unloaded airplanes with "orange and blue bands" and the fumes from the planes irritated him.  A separate May 2003 private record shows diagnostic testing which resulted in the diagnosis of obstructive and restrictive lung disease.  

In September 2003, a private physician stated that the Veteran was currently under treatment for emphysema, asthma, and chronic obstructive pulmonary disorder.  It was noted that he had a history of smoking in service.  In October 2008, the Veteran was noted to have a history of lung problems, including asthma, with possible exposure to asbestos.  Pulmonary function testing and physical examination resulted in a diagnosis of non-specific pulmonary disease, possible history of asbestos. 

On November 2009 VA examination, the Veteran reported that he began work for the railroad in the year following his separation from service and had an onset of asthma and bronchitis during that year.  An April 2009 chest X-ray was reviewed which did not show signs of asbestosis.  He was noted to have obstructive airway disease on pulmonary function testing.  He used inhalers, topical steroids, and oral inhibitors.  He had an high-pitched cough.  Physical examination and review of the claims file resulted in a diagnosis of asthma.  The examiner found it less likely than not that the Veteran's respiratory disability was related to herbicides, asbestos, or otherwise to his service.  The examiner explained that a review of the previous records did not show respiratory signs of asbestosis, but instead the records supported a diagnosis of asthma or an asthma-like chronic obstructive type disability.

In March 2011, the Veteran underwent a VA respiratory disease examination.  The VA examiner noted that he interviewed and examined the Veteran and reviewed the claims folder in detail.  The VA examiner noted the November 2009 VA examination.  The VA examiner could not find much evidence that the Veteran had significant asbestos exposure in service.  When he got out of service in 1971, the Veteran worked for the railroad and worked there for twelve to thirteen years and had asbestos exposure there with brake shoes he was working around and filters.  The Veteran stated that he started smoking in service and smoked for six to seven years and then quit.  In looking through VA medical records, the examiner noted that the Veteran had been followed at VA since 1992, but the first time asthma was mentioned was in 2001.  Outside medical records show that in 2000, the Veteran was found to have asthma due to cigarette smoking.  In 1999, a mention of asthma was made and the history of asbestosis, but there was no documentation.  In 2000, the mention was made of asthma and asbestosis with increased interstitial lung markings on chest x-ray.  He had been treated for asthma over the years.  There was no treatment for COPD while in service.  In reviewing the Veteran's service medical records, the VA examiner did not find any treatment for asthma or COPD.  The examiner reviewed the Veteran's current x-rays and did not see any evidence of asbestosis on those x-rays.   The diagnosis was asthma and no evidence of asbestos related lung disease.  

After reviewing the claims file, the VA examiner did not find any evidence of a respiratory disorder related to exposure of asbestos or herbicides.  The examiner could not find any evidence that the Veteran had asbestos related lung disease on current examination or chest x-rays.  The examiner did not find any evidence that the Veteran was treated for asthma or other chronic obstructive lung disease in service.  Despite the mention made by private physicians of asbestosis dating back to 1999 or 2000, the examiner did not find any evidence on which that diagnosis was based in the claims file.  The examiner did not see any changes on the Veteran's current x-rays that would suggest asbestos related lung disease.  So, in the opinion of the examiner, there was no current evidence that the Veteran has asbestos related lung disease and the examiner felt that it was less likely than not that the Veteran's asthma was related to the time he spent in the service.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lung disability.

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1992).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Whether a physician provides a basis for a medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The Board finds the March 2011 VA medical opinion highly probative to resolving the issue of entitlement to service connection for a lung disability.  That report discusses the Veteran's pertinent medical history and describes relevant findings from diagnostic testing.  The VA physician explains the opinion through citation to the facts of the Veteran's case, including the Veteran's history of smoking and exposure to asbestos while working on a railroad as well as the absence of findings of asbestosis on chest x-ray.  The VA physician also reviewed previous medical evidence and discussed and distinguished the findings.  That physician found that although asbestosis was noted in some medical records, clinical findings supportive of a finding of asbestosis were not of record and current studies did not support a diagnosis of asbestosis.  In addition, there was a noted absence of any reported symptoms pertaining to a lung disability until many years after discharge from service.  The Board thus finds that the VA physician has provided adequate rationale to render an opinion highly probative to the question at hand.  Further, the March 2011 VA examiner's opinion is supported by the VA examiner's opinion from November 2009. 

While private treatment notes record a history of exposure to asbestos, it appears that history was provided by the Veteran.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Further, while a September 2000 private medical record notes a diagnosis of asbestosis, that is provided by the Veteran's personal history of exposure, which the Veteran has reported to his private physician as coming from his post-service employment on the railroads.  Moreover, the March 2011 VA examiner reviewed the record and found there is no radiographic evidence of parenchymal lung disease or supportive of a finding of asbestosis related lung disease.   

The Veteran's service medical records are negative for complaints, findings, or diagnosis of a lung disability.  Post service treatment records fail to show the onset of any respiratory or lung disability for many years following service.  While the medical evidence does show that the Veteran has been diagnosed with bronchitis, emphysema, COPD, and asthma; there is no medical evidence to suggest that any of those conditions were either caused by or began during his military service.  The Veteran first complained of respiratory symptoms, noted as coughing, in a July 1981 private treatment record.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board further notes that the medical evidence of record indicates that the Veteran was not diagnosed with chronic bronchitis and asthmatic bronchitis until 1994, more than 20 years after discharge from service.  Moreover, the Veteran's private physician in May 2000 indicated that most of the respiratory/lung symptoms were secondary to cigarette use.  The March 2011 VA examiner further opined that it was less likely than not that the Veteran's asthma was related to the time he spent in the service.  Thus, in the absence of competent medical evidence of a link between the Veteran's lung disability and his service, the Board finds that service connection for a lung disability is not warranted. 

Finally, the Board has considered whether the Veteran may be granted service connection for a lung disability on a presumptive basis based on in-service herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011).  Veterans who served in the Republic of Vietnam are presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2011); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VA regulations stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) (2011). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disability resulting in disability or death was in fact causally linked to such exposure.  Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 2002); 38 C.F.R. § 3.303 (2011). 

Although the Veteran served in Vietnam, the Board finds that presumptive service connection for a lung disability based on exposure to Agent Orange is not warranted.  First, the Board notes that the applicable regulations do not provide for presumptive service connection for bronchitis, COPD, emphysema, or asthma based on herbicide exposure.  Second, the Veteran has submitted not submitted any competent medical evidence asserting a relationship between any current lung disability and exposure to herbicides.  In fact, the March 2011 VA examiner opined that there was no evidence of a respiratory disorder related to exposure to herbicides.   Therefore, the Board finds that entitlement to service connection for a lung disability based on herbicide exposure is not warranted as the only competent evidence opining on the relationship found it was less likely than not. 

Significantly, the Board notes that neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for a lung disability under any theory of entitlement.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only evidence in support of the claim are the Veteran's own lay statements that he has a lung disability due to asbestos or herbicide exposure in service.  While the Veteran is competent to comment on symptoms he may have experienced during and since service, he is not competent to offer an opinion on complex medical questions, such as whether any of his current symptoms are attributable to herbicide exposure or asbestos.  This is not a case in which the Veteran's beliefs alone can serve to establish any association between the Veteran's claimed disability and herbicide exposure or asbestos.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465 (1994) (competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board finds the Veteran's claims of a chronic cough in service and continuity of symptomatology are outweighed by negative findings in his service medical records and no complaints pertaining to his lungs until, at the earliest in 1981, when a private treatment record noted considerable coughing. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's lung disability and his military service, to include any in-service asbestos or herbicide exposure.  The Board finds that the preponderance of the evidence is against the claim, and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a lung disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


